     Case 2:20-cr-00522-MWF Document 21 Filed 11/19/20 Page 1 of 3 Page ID #:72



 1   NICOLA T. HANNA
     United States Attorney
 2   BRANDON D. FOX
     Assistant United States Attorney
 3   Chief, Criminal Division
     RANEE A. KATZENSTEIN (Cal. Bar No. 187111)
 4   Assistant United States Attorney
     Chief, Major Frauds Section
 5        1100 United States Courthouse
          312 North Spring Street
 6        Los Angeles, California 90012
          Telephone: (213) 894-2432
 7        Facsimile: (213) 894-6269
          E-mail:    ranee.katzenstein@usdoj.gov
 8
     Attorneys for Plaintiff
 9   UNITED STATES OF AMERICA

10                          UNITED STATES DISTRICT COURT

11                    FOR THE CENTRAL DISTRICT OF CALIFORNIA

12   UNITED STATES OF AMERICA,              No. CR 20-522-MWF

13             Plaintiff,                   GOVERNMENT’S EX PARTE APPLICATION
                                            FOR A PROTECTIVE ORDER REGARDING
14             v.                           DISCOVERY CONTAINING PERSONAL
                                            IDENTIFYING INFORMATION AND
15 FONTRELL ANTONIO BAINES,                 PRIVACY ACT INFORMATION:
     aka “Nuke Bizzle,”                     DECLARATION OF RANEE A.
16                                          KATZENSTEIN
             Defendant.
17                                          [PROPOSED ORDER LODGED SEPARATELY]

18

19        Plaintiff, United States of America, by and through its counsel

20   of record, the United States Attorney for the Central District of

21   California and Assistant United States Attorney Ranee A.

22   Katzenstein, for the reasons set forth in the attached declaration

23   of AUSA Katzenstein, requests that the Court enter the proposed

24   protective order (the “Protective Order”) governing the use and

25   dissemination of (1) personal identifying information (“PII”) of

26   real persons pursuant to Federal Rule of Criminal Procedure Rule

27   16(d)(1), and (2) material that may contain information within the

28   scope of the Privacy Act.
     Case 2:20-cr-00522-MWF Document 21 Filed 11/19/20 Page 2 of 3 Page ID #:73



 1         On November 6, 2020, the government sent the proposed

 2   protective order to counsel for defendant, seeking counsel’s

 3   position on the proposed order, which the government explained would

 4   facilitate the production of discovery in this case, and whether

 5   defendant would enter into a stipulation requesting entry of the

 6   protective order.    On November 19, 2020, counsel stated that she

 7   declined to enter into the proposed stipulation because she has been

 8   unable to communicate with her client regarding it because of the

 9   quarantine and other conditions put in place at the Metropolitan

10   Detention Center.

11         The government is proceeding by way of ex parte application

12   rather than noticed motion in order to expedite the government’s

13   ability to produce discovery in this matter.        As is further

14   explained in the declaration of AUSA Katzenstein, the discovery in

15   this matter contains third parties’ PII.        The government seeks the

16   requested protective order to: (1) protect the privacy and security

17   of the information’s legitimate owners; (2) be able to produce

18   information that would otherwise have to be redacted to comply with

19   Federal Rule of Criminal Procedure 49.1, the Central District of

20   California’s Local Rules regarding redaction, and the Privacy Policy

21   of the United States Judicial Conference, which information may have

22   evidentiary value; and (3) satisfy the requirements of the Privacy

23   ///

24   ///

25   ///

26   ///

27   ///

28

                                           2
     Case 2:20-cr-00522-MWF Document 21 Filed 11/19/20 Page 3 of 3 Page ID #:74



 1   Act, 5 U.S.C. § 552a, to the extent documents in the discovery to be

 2   produced come within the scope of the Privacy Act.

 3
                                               Respectfully Submitted,
 4

 5                                             NICOLA T. HANNA
                                               United States Attorney
 6
                                               BRANDON D. FOX
 7                                             Assistant United States Attorney
                                               Chief, Criminal Division
 8

 9
          DATED: Nov. 19, 2020                 ____/S/Ranee A. Katzenstein_____
10                                             RANEE A. KATZENSTEIN
                                               Assistant United States Attorney
11
                                               Attorneys for Plaintiff
12
                                               UNITED STATES OF AMERICA
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                           3
